Opinion of the Court
ROBERT E. Quinn, Chief Judge.
The accused was convicted by general court-martial in Japan of involuntary manslaughter in violation of Article 119 of the Uniform Code of Military Justice, 50 USC § 713. In substance, the evidence showed that the accused, who was slightly intoxicated and driving a six by six Army truck, lost control of the truck while making a turn, left the road, and' hit and killed an airman who had just crossed the intersection. The accused was neither licensed nor authorized to, drive the truck, in question. Witnesses testified that the accused was driving at an excessive speed; the accused and his passenger estimated the speed at fifteen miles per hour or less. The accused was sentenced to a bad-conduct ■ discharge, forfeiture of $50.00 per month for twelve months, and confinement for twelve months. The convening authority suspended the bad-conduct discharge, but otherwise approved, and the board of review affirmed. We granted the accused’s petition limited to the sufficiency of the law officer’s instructions.
At the close of the case, the law officer gave the elements of involuntary manslaughter as stated in paragraph 198 of the Manual for Courts-Martial, United States, 1951, adding that conviction would require a finding that the *341accused was guilty of culpable negligence. Defense attacks the instructions on the ground that prejudicial error was committed by the failure to define the words “culpable negligence” and by the failure to give the elements, of the lesser offense of negligent homicide.
We have examined the record carefully and conclude that there was here no necessity of instructing on the elements of the lesser offense of negligent homicide. The accused was clearly guilty of culpable negligence; no lesser degree of negligence was fairly raised by the evidence. Under the circumstances, it was not prejudicial error for the law officer to fail to define the term “culpable,” although we may say that in the interest of providing maximum assistance to the court-martial, the law officer should define such technical legal terms. We may note also, in this respect, that the term itself was carefully and correctly defined by counsel in closing arguments. Defense offered no objection to the instructions given, nor did he request amplification or clarification.
There being no prejudicial error in the instructions of the law officer on the elements of the offenses charged, the decision of the board of review is affirmed.
Judge LatimeR concurs.